 



Exhibit 10.7
GAAMD-eGS051607-02
To
Purchase Order 3
This Amendment (GAAMD-eGS051607-02) is effective as of August 1, 2007, between
eTelecare Global Solutions, Inc. (eGS), a Philippines corporation and AT&T
Mobility LLC (f/k/a Cingular Wireless) a Delaware limited liability company
(“Buyer”) on behalf of itself and its Affiliates, amends that certain Purchase
Order,
RECITALS
     WHEREAS Buyer and eGS have entered into that certain Call Center Services
Statement of Work dated June 15, 2005 (“SOW”) to provide services to Buyer;
     WHEREAS Buyer and eGS desire to amend the SOW to extend the term of the
Agreement;
     FOR AND IN CONSIDERATION of the mutual covenants contained herein, the
parties agree to amend the SOW as follows:

1.   Section 6.1 “Term” of the SOW is hereby deleted in its entirety and
replaced with the following:       Section 6.1 “Term” This SOW shall begin on
June 15, 2005 and end on October 31, 2007.   2.   The amendments made to the SOW
by this Amendment (GAAMD-eGS051607-01) shall be effective as of August 1, 2007.
Except as amended by GAAMD-eGS051707-01, and as specifically stated in this
Amendment, the SOW is not modified, revoked or superseded and remains in full
force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

                      AT&T Services, Inc   eTelecarc Global Solutions, Inc. on
behalf of AT&T Mobility LLC            
 
                   
By:
  /s/ Jeffrey A. Rolsten       By:   /s/ Benedict C. Hernandez    
 
                    Printed Name: Jeffrey A. Rolsten   Printed Name: Benedict C.
Hernandez
Title:
  Executive Director       Title:   Svp. Philippine Operations    
Date:
  September 24, 2007       Date:   September 25, 2007    

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting parties.

